The State has filed a motion for rehearing asking that the judgment of reversal be set aside and an affirmance granted. The contention is that the opinion is erroneous in *Page 389 
stating the facts with reference to one of the knives which was found upon the person of appellant when arrested.
An inspection of the record tends to sustain this contention. In stating the history of the two knives mentioned by the witnesses which were obtained from appellant, it was stated the small knife which was claimed by the owner of the alleged burglarized house was obtained by appellant from his brother-in-law. We find this was a mistake; that the larger knife was that which appellant obtained from his brother-in-law. In some way this mistake was made, and it will be now corrected by stating that the larger knife was obtained by appellant from his brother-in-law and not the smaller as stated in the original opinion. However, we do not think this is of any serious moment, nor would it have such bearing upon the case as could or should have affected the result, as stated in the opinion. There was no question appellant got one of the knives from his brother-in-law. The only fact upon which the State could and did rely for a conviction was that the four bladed knife mentioned was found in appellant's possession. With that fact omitted the State has no possible chance of connecting appellant with the burglary, or to obtain a conviction. It should be a conceded fact that the party who entered the alleged burglarized house was not recognized while in the house. The husband did not even see him, and the wife was unable to recognize or tell who he was, whether he was a negro or white man. The State proved by the alleged owner that he missed the knife from his pants pocket, which was hanging on the head of the bed, similar to that found in possession of appellant, and this knife he sought to identify as that taken from his pants. Omitting this fact, there is nothing to show that defendant was the party who entered the house, or was in any way connected with the burglary. Appellant proved by himself and others that he had this knife long prior to the supposed burglary; that he was arrested, convicted and fined, and his fine was paid by his wife in a misdemeanor case on the 17th of June, is hardly a debatable or even an issuable fact from the record. If we look to the evidence produced on the motion for new trial this conclusion is intensified. Such evidence also shows only two cases were filed against the defendant in the justice court, the misdemeanor case above mentioned, and that for the burglary on the 28th of the month. The evidence produced upon the motion for new trial, however, can not be considered in disposing of the case because the said agreed statement of facts was not filed until after the adjournment of the term of court. Omitting the knife from the record, we would have no connecting fact to show appellant was the guilty party. The case would remain upon the bare statement that the house was entered and the knife taken. This would be giving full credence to the testimony of the State's witnesses. This is a case purely of circumstantial evidence, and the possession of this knife recently after being taken, if so taken, is the only fact that can *Page 390 
be considered as connecting the defendant with the burglary. Possession of property recently after being taken is a fact of more or less cogency when taken in connection with the other facts of the case. If unexplained it may be sufficient to justify the jury in awarding a conviction. If accounted for in a way consistent with his innocence, or inconsistent with his guilt, a conviction could not be sustained. The constable states in his direct examination that he arrested appellant for a misdemeanor after the alleged burglary. On cross-examination, however, he states as follows: "As to whether it isn't a fact that this negro, Sidney Jefferson, was arrested for a misdemeanor — for an assault on another negro, on the 17th of June, on Monday, it may have been June, I am not sure, June or July. I arrested this defendant for the misdemeanor offense and took two knives off of him, and that probably might have been on the 17th of June, but I don't remember exactly. I do not remember that Mr. Michaelis' house was burglarized on the morning of the 20th of June. at about 5 o'clock — the next day right after the negro celebration on the 19th, I just don't remember the dates of it." He was called in rebuttal, and stated: "At the time I arrested this defendant, Sidney Jefferson, for fighting and when I searched him and got a couple of knives off of him, I asked him where he got so many knives," etc. It is rendered certain by this witness that defendant had the knives when arrested for the misdemeanor, if this witness' testimony is to be credited. This occurred on June 17th, and the fine was paid that night by his wife. In the attitude of the record his possession of the knife is not sufficient to justify this conviction. If the facts on the motion for new trial could be considered, we would find this witness admitted collecting the fine between eight and nine o'clock on the night of June 17th from appellant's wife. In this connection, however, his testimony on the motion for new trial states that he arrested him again for fighting afterwards, and it was with the same negro for which he had previously arrested him. This seems to be rather an amendment to his former testimony. The new trial evidence would further show that there were but two cases filed in the justice court and found on the docket numbered respectively 309 and 321, the latter being the burglary case. Inasmuch as the whole case of guilt depended upon the possession of the knife, and in the attitude of the testimony, we are of opinion that this judgment should not be affirmed. The facts as to the arrest and conviction for the misdemeanor, and the dates, can and should be made certain, because the whole case depended upon the knife in question. His possession of that knife does not exclude the doubt of his innocence, nor does it meet the requirements of circumstantial evidence. These matters ought to be rendered certain and accurate, upon another trial. If appellant had the knife when arrested for the misdemeanor, then it was not the knife and could not have been the knife taken from the burglarized house, because the arrest and conviction occurred *Page 391 
about four days before the supposed burglary. The justice of the peace and the docket and its entries would throw light upon this and ought to settle the question one way or another. The explanation given by appellant and his witnesses as to his possession of the knife seems to be practically uncontroverted, except from the testimony of the constable above mentioned.
The motion for rehearing is overruled.
Overruled.